          Case 1:20-cv-07316-VEC Document 7 Filed 09/09/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ANNIE DOE                         )                     CIV No. 20-civ-7316
                         PLAINTIFF )
                                   )
 V.                                )
                                   )
 COLLEGE OF MOUNT SAINT VINCENT    )

                                  DEFENDANT )



               MOTION FOR TEMPORARY RESTRAINING ORDER,
            ORDER TO SHOW CAUSE. AND OTHER ANCILLARY RELIEF


       Plaintiff, respectfully moves ex parte, pursuant to Rule 65(b) of the Federal Rules of Civil

Procedure, for a Temporary Restraining Order and Order to Show Cause why a Preliminary

Injunction Should Not Be Granted, and other Ancillary Relief.

       As more fully detailed in the attached Memorandum of Law, Verified Complaint, the

Declaration of Plaintiff, Declaration of Attorney Harold R. Burke and the exhibits thereto,

Plaintiff, a student at Defendant College of Mount Saint Vincent and the recipient of a full

academic scholarship, was suspended on July 31, 2020 for a period of two years, allegedly for

violating the Code of Student Conduct.

       This suspension ostensibly stemmed from an incident occurring on June 3, 2020 in which

an Instagram message transmitted by Plaintiff to another student was then in turn re-transmitted

to a much wider audience of Instagram users. These users, offended by Plaintiff’s statement, then

demanded that CMSV expel Plaintiff given her allegedly racist viewpoint.

       In response to a barrage of threats and criticism leveled against the CMSV, the college

then commenced disciplinary action against Plaintiff. These actions evidenced a complete and
                Case 1:20-cv-07316-VEC Document 7 Filed 09/09/20 Page 2 of 3




total disregard for published disciplinary protocols and procedures. Moreover, complaints filed

by Plaintiff before disciplinary proceedings commenced, which included a forcible sexual assault

committed on-campus by a fellow student and her receipt of electronic messages threatening her

with physical and sexual assault if she remained on campus, were totally ignored by CMSV

administrators.

           Plaintiff contends that the disciplinary proceedings, and ensuing two-year suspension,

constituted retaliatory discrimination on the basis of race that was intended in whole or in part to

cover up CMSV’s violation of Plaintiff’s rights under Title IX as a victim of on-campus sexual

assault.

           CMSV’s determination that Plaintiff receive a two-year suspension effective July 31,

2020 also directed her to vacate her on campus housing effective August 15, 2020. Plaintiff has

remained on the premises as she does not have relatives or friends with whom she can live. After

being informed of this situation CMSV provided Plaintiff with a list of local homeless shelters

that might be able to accommodate her.

           In order to protect her rights and her safety, Plaintiff requests that this Court enter the

proposed Temporary Restraining Order which commands CMSV to cease any interference with

Plaintiff’s education and residence at CMSV, and order CMSV to appear before this Court and

show cause, if any, why a preliminary injunction should not be issued. Specifically, Plaintiff

requests the following relief:

           1.      Defendant College of Mount Saint Vincent be immediately enjoined from

enforcing its July 31, 2020 suspension of Plaintiff from the College of Mount Saint Vincent;
            Case 1:20-cv-07316-VEC Document 7 Filed 09/09/20 Page 3 of 3




       2.      Defendant College of Mount Saint Vincent be immediately enjoined from

interfering with Plaintiff’s registration and attendance during the fall semester which begins on

September 8, 2020 and permit Plaintiff to participate fully in all College activities;

       3.      Defendant College of Mount Saint Vincent be immediately enjoined from taking

any action to interfere with Plaintiff’s residence on-campus, and that she not be molested or

interfered with in any manner;

       4.      Pending a final determination on Plaintiff’s Motion for a Temporary Restraining

Order and Preliminary Injunction, Plaintiff is to be given access to register for all classes for the

2020/2021 academic year; and,

       5.      Pending a final determination on Plaintiff’s Motion for a Temporary Restraining

Order and a Preliminary Injunction, Plaintiff is to continue receiving all educational benefits, i.e.

the Mott Street Scholarship, that she has been receiving prior to the effective date of her

suspension, i.e. July 31, 2020.



Dated September 7, 2020                                Respectfully submitted,

                                                       ANNIE DOE


                                               By _______________________________________
                                                     Harold R. Burke (HB0149)
                                                     Law Offices of Harold R. Burke
                                                     P.O. Box 4078
                                                     Greenwich, CT 06831
                                                     Telephone: (203) 219-2301
                                                     Facsimile: (203) 413-4443
                                                     E-Mail: hrb@burke-legal.com
